                                           Case 3:18-cv-07591-CRB Document 624 Filed 08/17/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5                         IN THE UNITED STATES DISTRICT COURT
                                   6                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                   7

                                   8       CITY AND COUNTY OF SAN                         Case No. 18-cv-07591-CRB (JSC)
                                           FRANCISCO, et al.,
                                   9
                                                       Plaintiffs,                        ORDER REGARDING
                                  10                                                      SETTLEMENT STATUS UPDATE
                                                 v.
                                  11
                                           PURDUE PHARMA L.P., et al.,
                                  12
Northern District of California




                                                       Defendants.
 United States District Court




                                  13

                                  14
                                              On August 9, 2021, the Stipulating Parties1 updated the Court on the status of the
                                  15
                                       ongoing settlement process. Fourth Joint Notice Regarding Update on Status of Settlement
                                  16
                                       (“Update”) (dkt. 616). The Update explains the mechanics and timeline for the settlement
                                  17
                                       process, which is early stage and may take several months. Id. at 1–3. The Stipulating
                                  18
                                       Parties suggest they provide a further update if at any point the negotiations fail or “in any
                                  19
                                       case, by September 20, 2021 to report on the progress made.” Id. at 3.
                                  20
                                              The Court orders the Stipulating Parties to promptly update the Court in the event
                                  21
                                       the negotiations fail. In any case, the Stipulating Parties shall submit a further update on
                                  22
                                       September 20, 2021 regarding the status of the settlement process.
                                  23

                                  24

                                  25
                                       1
                                         “Stipulating Parties” include Defendants McKesson Corporation, AmerisourceBergen Drug
                                  26   Corporation, Cardinal Health, Inc., Johnson & Johnson, its subsidiary Janssen Pharmaceuticals
                                       Inc. f/k/a Ortho-McNeil-Janssen Pharmaceuticals, Inc., Janssen Pharmaceutica, Inc. and its former
                                  27   affiliate Noramco, Inc. together with Plaintiff. See Order Staying Proceedings Against Certain
                                  28   Defendants (dkt. 441).
                                       Case 3:18-cv-07591-CRB Document 624 Filed 08/17/21 Page 2 of 2




                                   1      IT IS SO ORDERED.
                                   2      Dated: August 17, 2021
                                                                              CHARLES R. BREYER
                                   3                                          United States District Judge
                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                          2
